      Case 1:20-cv-22051-JEM Document 6
                                      3 Entered on FLSD Docket 07/13/2020
                                                               05/18/2020 Page 1
                                                                               2 of 3
                                                                                    2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       SouthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          Florida


            SISVEL INTERNATIONAL S.A.,                                )
        3G LICENSING S.A., and SISVEL S.p.A.                          )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                           Civil Action No. 20-CV-22051-JEM
                                                                      )
     HMD AMERICA, INC., and HMD GLOBAL OY                             )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) HMD Global OY
                                           Bertel Jungin aukio 9
                                           02600 Espoo, Finland




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Jorge Espinosa, Esq.,
                                           GRAY | ROBINSON, P.A.,
                                           333 S.E. 2nd Ave., Suite 300,
                                           Miami, FL 33131



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:             05/18/2020
                                                                                                                s/ Alisha Beasley-Martin
                                                                                         Signature of Clerk or Deputy Clerk
Case 1:20-cv-22051-JEM Document 6 Entered on FLSD Docket 07/13/2020 Page 2 of 3



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA

                                  Civil Action No. 1:20-cv-22051-JEM

 SISVEL INTERNATIONAL S.A.,
 3G LICENSING S.A., and SISVEL S.p.A.,

                        Plaintiffs,

        v.                                              JURY TRIAL DEMANDED

 HMD AMERICA, INC.,
 and HMD GLOBAL OY,

                        Defendants.


                                      PROOF OF SERVICE

        I, Donna L. Allaband, hereby affirm under penalty of perjury and upon personal knowledge

 that the contents of the following document are true and do affirm that I am a competent person

 over 18 years of age and not a party to this action.

        On July 9, 2020, I caused a true and correct copy of the Summons and Complaint in this

 matter to be served upon HMD Global Oy pursuant to Article 10(a) of the Hague Convention via

 Federal Express. Service of the Summons and Complaint was made on or about July 13, 2020.

 I hereby attached the signed Federal Express Proof of Delivery for same.



                                                        _____________________________
                                                        Donna L. Allaband
    Case 1:20-cv-22051-JEM Document 6 Entered on FLSD Docket 07/13/2020 Page 3 of 3
                                                                                                   July 13, 2020


Dear Customer,




The following is the proof-of-delivery for tracking number: 904014818662




Delivery Information:


Status:                        Delivered                                   Delivered To:          Receptionist/Front Desk

Signed for by:                 S.SYDANMAANLAKKA CVD                        Delivery Location:    BERTEL JUNGIN AUKIO 9

Service type:                  International Priority                                             ESPOO, 02600

Special Handling:              Deliver Weekday                             Delivery date:         Jul 13, 2020 13:44




Shipping Information:


Tracking number:                        904014818662                       Ship Date:               Jul 9, 2020

                                                                           Weight:                  2.0 LB/0.91 KG



Recipient:                                                                 Shipper:
HMD GLOBAL OY,                                                             PRODUCTION CENTER, PARCELS, INC.
BERTEL JUNGIN AUKIO 9                                                      230 NORTH MARKET STREET
ESPOO, FI, 02600                                                           WILMINGTON, DE, US, 19801




Reference                                  SISVEL 2G-3G (PHASE II)
Department Number                          Copy Center




Thank you for choosing FedEx
